                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    RICK SEARCY,                                        CASE NO. C19-0220-JCC
10                           Petitioner,                  MINUTE ORDER
11               v.

12    FEDERAL BUREAU OF INVESTIGATION,

13                           Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Petitioner filed a petition for writ of
18   mandamus on February 15, 2019, (Dkt. No. 1), and filed a motion for discovery related to the
19   writ on February 19, 2019. (Dkt. No. 2.) Petitioner’s motion for discovery noted for the Court’s
20   consideration on March 8, 2019. (Id.) Service of summons and complaint were returned executed
21   upon Respondent on March 21, 2019. (Dkt. No. 8.) As Respondent is a United States agency, it
22   has 60 days from the date service was executed to serve Petitioner with an answer or otherwise
23   respond in this case. (See id. at 2.) Therefore, the Clerk is DIRECTED to RE-NOTE Petitioner’s
24   pending motion for discovery (Dkt. No. 2) to May 24, 2019.
25          //
26          //


     MINUTE ORDER
     C19-0220-JCC
     PAGE - 1
 1        DATED this 25th day of March 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0220-JCC
     PAGE - 2
